Dismissed and Opinion filed October 10, 2002








Dismissed and Opinion filed October 10, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00754-CV
____________
 
B.T. BILLINGS, Appellant
 
V.
 
HOUSTON INDEPENDENT SCHOOL
DISTRICT, ET AL., Appellees
 

 
On
Appeal from the 281st District Court
Harris
County, Texas
Trial
Court Cause No. 00-33200
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a judgment signed June 28, 2002.  The notice of appeal was filed on July 17,
2002.  No record has been filed in this
appeal.  To date, the filing fee of
$125.00 has not been paid.  No proper
affidavit of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
September 19, 2002, the Court issued an order stating that unless appellant
paid the appellate filing fee of $125.00 within fifteen days of the date of the
order, the appeal would be dismissed.  
The filing fee has not been paid, and appellant has not
responded to the Court=s order of September 19, 2002.




Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed October10, 2002.
Panel consists of Chief Justice
Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App.
P. 47.3(b).